EXHIBIT 10.6
 


 
[antriabio_hannollogo.jpg]
 
 
CONSULTANT AGREEMENT
 
This Agreement is entered into as of July 1st, 2012, by and between AntriaBio,
Inc., a Delaware Corporation, hereinafter referred to as COMPANY, and Hoyoung
Huh, of Hannol Healthcare & Innovation, LLC, hereinafter referred to as
Consultant.
 
WHEREAS, Consultant desires to perform the services described in Schedule A (the
“Services”) hereto,
 
WHEREAS, COMPANY desires to have Consultant provide the Services,
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:
 

 
1.
Consultant has read the description of the Services and represents that he is
qualified to perform the work.

 

 
2.
COMPANY hereby retains Consultant to provide, and Consultant hereby agrees to
provide the Services.

 

 
3.
Consultant shall be compensated and reimbursed in accordance with Schedule A.

 

 
4.
Commencement Date. July 1, 2012

 

 
5.
Termination.  This Agreement shall be in effect for the initial period specified
in Schedule A.  The Agreement is subject to cancellation by either party upon
four (4) weeks prior notice.

 

 
6.
Title to Data and Property Produced.  Upon payment for the Services, Consultant
agrees that title to all rights or other legal interests in all data, analyses,
graphs, reports, physical property or other subject matter prepared, procured or
produced in the rendition of the services, shall vest in COMPANY.  Consultant
agrees further to execute and assign in a form satisfactory to COMPANY giving to
it title to any subject matter produced.

 

 
7.
Assignment of Inventions:  Assistance.  Consultant specifically agrees to
disclose to COMPANY any and all inventions, disclosures or the like, whether
patentable or not, which are first made or conceived by Consultant as a result
of, and relating to, the Services.  At COMPANY’s sole expense, Consultant agrees
to execute or have executed and deliver to COMPANY assignments, in forms
satisfactory to COMPANY, and to take all other lawful action which is deemed
necessary by COMPANY, in order to vest in COMPANY title to all inventions and
discoveries first made or conceived by Consultant as a result of, and as may be
related to, the services specified herein.

 

 
8.
Stock Options.  Conditioned upon the Board of Directors and Shareholders of
AntriaBio, Inc., approving an employee incentive plan (the “EIP”), Consultant

 
-1-                      AntriaBio/Hannol Consulting Agreement
 
 

--------------------------------------------------------------------------------

 
[antriabio_hannollogo.jpg]
 



 
 
shall be entitled to receive, as additional compensation for the consulting
services rendered hereunder, options to purchase two million, five hundred
thousand (2,500,000) shares of AntriaBio, Inc. common stock at the fair market
value of such options upon the actual date of grant of such options.  These
options shall one third (1/3) vested immediately, one third (1/3) vested
December 31, 2012, and one third (1/3) May 31, 2013.  Subject to applicable law,
and the terms of the EIP.  All provisions concerning the vesting and ability to
exercise any stock options in this Agreement, shall, in each case, be subject to
the provisions of applicable law and the EIP.

 

 
9.
Disclosure of Information.  Consultant agrees neither to use nor disclose to any
third party any information or other matter produced as a result of the
Services, any proprietary information relating to the experimental and research
work of COMPANY, its methods, processes, tools, machinery, formula, drawings or
appliances, which have been acquired by the Consultant in the course of his
service as such, or any information obtained from any COMPANY of COMPANY, except
to the Government of the United States of America to the extent required by law
and otherwise only as may be authorized by an officer of COMPANY, and to require
a similar agreement from any agent or employee of his participating in the
rendition of the services.  The provisions of this paragraph shall survive the
termination of this Agreement and remain in effect until such time as said
information, other matter produced or proprietary information enters the public
domain other than through Consultant or the agents or employees of the
Consultant.

 

 
10.
Conflicting Interests.  Upon execution of this Agreement, Consultant agrees to
apprise COMPANY in writing of any firm supplying materials or services to
COMPANY in which Consultant has direct ownership interest, affiliations, or
other personal business relationships.  In the event Consultant, during the term
of this Agreement, acquires any such interests, become so affiliated, or engages
in such a business relationship, Consultant agrees to so notify COMPANY in
writing.

 

 
11.
Limitations on Liability:  Consultant shall not be liable for errors, delays or
other consequences of the failure of COMPANY to supply Consultant documents,
data or cooperation on a timely basis.  COMPANY recognizes that Consultant will
be making suggestions, comments, recommendations, etc. based on Consultant’s
understanding of COMPANY’s expertise and situation but that COMPANY is
ultimately responsible for the decision to implement or not to implement these
recommendations.  The terms of this Agreement exclude all implied warranties,
including implied warranties of the merchantability and fitness of a product,
service or procedure for a particular purpose.  COMPANY’s sole remedy for any
breach or default by Consultant shall be the termination of this Agreement.  In
no event shall Consultant be liable for special, indirect or consequential
damages to any third party.

 
 
-2-                      AntriaBio/Hannol Consulting Agreement
 
 

--------------------------------------------------------------------------------

 
[antriabio_hannollogo.jpg]
 



 
12.
Indemnity:  COMPANY agrees to defend and indemnify Consultant and employees and
agents from any claims, proceedings or investigations arising out of, or in
connection with, this Agreement, including, without limitation, amounts paid in
settlement of claims and all costs of defense of such claims.  Consultant will
cooperate fully in such defense, as directed by COMPANY and COMPANY agrees to
compensate Consultant for all such time at the rate specified in this
Agreement.  The parties’ obligation under this paragraph shall survive the term
of this Agreement.

 

 
13.
Consultant hereby acknowledges that he has read this Agreement and agrees to do
or perform, or cause to be done or performed, at COMPANY’s sole expense, all
reasonable acts deemed by COMPANY to be necessary for performance of the
Services outlined in Schedule A.

 

 
14.
Consultant agrees that his status shall be that of an independent contractor
without the capacity to legally bind COMPANY and not as an agent or employee.

 

 
15.
This Agreement shall be interpreted according to the laws of the State of
Colorado.

 

 
16.
COMPANY shall supply Consultant with the materials and/or data described in
Schedule A.

 

 
17.
Entire Agreement.  This Agreement, including the exhibits and schedules attached
to this Agreement, constitute the entire agreement and understanding among the
COMPANY and Consultant with respect to the engagement.  All prior
representations, understandings and agreements between the parties with respect
to this engagement and the other transactions contemplated by this Agreement are
superseded by the terms of this Agreement.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
ANTRIABIO, INC.


/s/ Steve R. Howe            
Steve R. Howe, Executive Chairman
 
 
CONSULTANT


/s/ Hoyoung Huh            
Hoyoung Huh
Hannol Healthcare & Innovation
 

-3-                      AntriaBio/Hannol Consulting Agreement
 
 

--------------------------------------------------------------------------------

 
[antriabio_hannollogo.jpg]
 

 
SCHEDULE A
 
SERVICES, COMPENSATION, REIMBURSEMENT AND INITIAL PERIOD
 
SERVICES
●
The following work as assigned from time to time by the COMPANY’s Executive
Chairman or Chief Executive Officer:

 
●
Serve on the COMPANY’S Board of Directors as Lead Independent Director.

 
●
Assist the Executive’s of the COMPANY in efforts to obtain funding for the
COMPANY.

 
●
Assist in planning, coordination, directing and the sales of private placement
securities for the COMPANY.

 
●
To work with Executive’s of the COMPANY to establish corporate strategy and
budget planning.

 
●
To work with Executive’s on the COMPANY business development activities.

 
●
Keep COMPANY Executive’s informed of developments in diabetes treatments and
research to ensure they are aware of industry trends.

 
●
Keep COMPANY Executive’s informed of developments in the field of drug delivery
and research to ensure they are aware of industry trends.

 
●
Other tasks as requested by COMPANY and accepted by Consultant.

 
COMPENSATION
●
COMPANY shall grant Consultant stock options as described in section 8 above.

 
●
COMPANY shall pay Consultant a monthly retainer equal to $9,000.

 
●
During the Term of the Consultant Agreement and upon receipt of any
institutional or third party financing for further development of InsuLAR or
other COMPANY purposes, for which Consultant has directly introduced to the
Company and assisted the Company in securing the financing, the COMPANY will pay
a cash bonus in the following amounts:

 
Amount of Financing
Bonus %
Up to $5,000,000
3%
Next $5,000,000
2%
Next $5,000,000 or more
1%



o       
Said cash bonus will be paid in full within 30 days of the receipt of financing.

 

-4-                      AntriaBio/Hannol Consulting Agreement
 
 

--------------------------------------------------------------------------------

 
[antriabio_hannollogo.jpg]
 

 
 
 
REIMBURSABLE COSTS:  Reasonable costs for travel or other expenses as approved
by COMPANY.  Major travel costs such as airplane tickets and hotel rooms will
either be paid by Consultant and reimbursed by COMPANY or paid for in advance on
behalf of Consultant by COMPANY.
 
TERM:  The initial term of this agreement will be from the Commencement Date
until June 30, 2014, after which the agreement may be renewed under terms and
conditions that have been mutually agreed upon.
 
 
 
 

 
-5-                      AntriaBio/Hannol Consulting Agreement
 
 

--------------------------------------------------------------------------------

 
